COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


MANPOWER, INC. AND
 AMERICAN CASUALTY COMPANY OF
 READING, PENNSYLVANIA
                                                                MEMORANDUM OPINION*
v.     Record No. 1282-07-4                                          PER CURIAM
                                                                  SEPTEMBER 25, 2007
VERA E. GODFREY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; Brian A. Richardson; McCandlish Holton, PC, on
                 briefs), for appellants.

                 (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                 appellee.

       Manpower, Inc. and its insurer (hereinafter referred to as “employer”) contend the

Workers’ Compensation Commission erred in finding that Vera E. Godfrey proved she sustained

permanent partial disability within the applicable statute of limitations and awarding her benefits

for a thirty-five percent loss of use. We have reviewed the record and the commission’s opinion

and hold that this appeal is without merit. Accordingly, we affirm the commission’s decision for

the reasons stated by the commission in its final opinion. See Godfrey v. Manpower, Inc., VWC

File No. 206-03-65 (May 1, 2007). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.